DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 08/11/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

said head band being provided…” (line 8-9) is vague and renders the claims indefinite. Claim cites “comprising a harness defined by head bands,…” (line 5) and claim also cites “wherein the harness has a head band….” (line 7). So it is unclear the “said head band” in (line 8-9) corresponds to which one of cited “head band” in line 5 or line 7.

Claims 2-9 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20180206720) in the view of Keune (US 20120175394).



at least a helmet adapted to be affixed to the head of an examiner (fig. 1, 10 and fig. 2A-B), 

with the helmet comprising a harness defined by head bands (fig. 1, 10, 12) that includes front and rear adjustment/regulating means for adjusting and adapting the harness to the head of the examiner (fig. 1. 16s); ,
 
wherein the harness has a head band crossing the upper part of the head of the examiner (fig. 1, the head band on top), from one side to the other side of the head of the examiner, with said head band being provided with side adjustment/regulating means (fig/ 1, 16s on sides) and
 
a base (fig. 1, the part on 12 holding 14 and 18) and at least an arm having one end mounted in the base (fig. 1, 14, and the part connecting 12 and 18), 
with the arm extending from and beyond the base and the helmet (fig. 1, 14, 18), 



But Wang does not specifically disclose that wherein said arm being a flexible distance- regulating arm.

However, Keune teaches a retaining device for smart phone (abstract; fig. 1a-h); wherein said arm being a flexible distance- regulating arm (fig. 1h, 4- retaining arm; ¶[0039], line 1-7, provides for the retaining arm being embodied flexibly, at least sectionally, preferably in a bendable, semi-stiff fashion like a gooseneck or the like). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by the device of Keune for the purpose to achieve a need-based positioning of the multimedia terminal (¶[0039], line 1-7).

Regarding Claim 2, Wang - Keune combination teaches the device according to claim 1, wherein said support is connected to said arm via an adapter (fig. 1e, 6a-f; ¶[0095], line 1-6. A bar 6d arranged in the center of the receiving and retaining means 6 

Regarding Claim 3, Wang - Keune combination teaches the device according to claim 2, wherein said arm comprises an arm selected from the group consisting of flexible arm, robotic arm, articulated arms or a combination thereof (fig. 1h, 4- retaining arm; ¶[0039], line 1-7, provides for the retaining arm being embodied flexibly, at least sectionally, preferably in a bendable, semi-stiff fashion like a gooseneck or the like, as disclosed in Keune).

Regarding Claim 4, Wang - Keune combination teaches the device according to claim 1, wherein said adaptable helmet comprises two harnesses that surround the head of the examiner (fig. 1, 10, 12, 16, as disclosed in Wang).

Regarding Claim 5, Wang - Keune combination teaches the device according to claim 1, wherein said image- capturing apparatus is a smart cellular phone (¶[0028], line 1-4, The digital imaging device can take the form of a digital camera with a display, a smartphone, a tablet, a phablet, or other similar device known to or conceivable to one of skill in the art, as disclosed in Wang; ¶[0001], line 1-4, The invention relates to a retaining device for a mobile multimedia terminal, for example a pocket PC, a 

Regarding Claim 6, Wang - Keune combination teaches the device according to claim 1, wherein said image- capturing apparatus is a wide-angle camera (¶[0028], line 1-4, The digital imaging device can take the form of a digital camera with a display, a smartphone, a tablet, a phablet, or other similar device known to or conceivable to one of skill in the art, as disclosed in Wang).

Regarding Claim 7, Wang - Keune combination teaches the device according to claim 6, wherein said wide- angle camera is provided with an external source of light (¶[0028], line 1-7, The digital imaging device can take the form of a digital camera with a display, a smartphone, a tablet, a phablet, or other similar device known to or conceivable to one of skill in the art. The smart device's native camera and light are used to record the exam. Other possible devices are Google Glass or action cameras like GoPro, but they would require an external light source, as disclosed in Wang).

Regarding Claim 8, Wang - Keune combination teaches the device according to claims 1, wherein said image- capturing apparatus is connected to a display screen through a WiFi connection or Bluetooth (¶[0037], line 1-14, While a smartphone is used herein as an example, any suitable device that can take images that are displayed either on an incorporated display screen or that may be routed to separate electro-optical goggles for stereoscopic viewing, known to or conceivable by one of skill in the 

Regarding Claim 9, Wang - Keune combination teaches the device according to claims 1, wherein said image- capturing apparatus is connected to a display screen through a HDMI cable (¶[0037], line 1-14, While a smartphone is used herein as an example, any suitable device that can take images that are displayed either on an incorporated display screen or that may be routed to separate electro-optical goggles for stereoscopic viewing, known to or conceivable by one of skill in the art, could also be used for the implementation of the present invention, as disclosed in Wang; --transferring and display images (data) through a HDMI cable is well known in the art).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872